COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-10-228-CV

TEXAS MIDSTREAM GAS                                                APPELLANT
SERVICES, L.L.C.

                                      V.

BILL LANFORD, CARL GRASSI,                                         APPELLEES
ANTHONY REED, BLAKELY
CABANO, DALE CLARK,
RICHARD HUTCHISON,
DARLENE HOOKS, DAVID FAIN,
TOM ICE, LINDA COX, THOMAS
MUIR, CHUCK BARNETT, LENNY
WILLIAMS, AND WARNER JAMES

                                   ----------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ----------

       We have considered appellant=s ATexas Midstream Gas Services, L.L.C.’s

Motion To Dismiss Appeal.@ It is the court=s opinion that the motion should be

granted; therefore, we dismiss the appeal.      See Tex. R. App. P. 42.1(a)(1),

43.2(f).



       1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: September 30, 2010